Citation Nr: 0916447	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  99-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
October 1974 to October 1976 and in the Army from December 
1990 to May 1991, with service in Saudi Arabia.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2003.

The Board remanded the case in May 2004 for additional 
development of the record.  The issue of entitlement to 
service connection for hypertension was again remanded in 
March 2008 and December 2008.


FINDING OF FACT

Hypertension was not manifested in service or within one year 
of discharge; current hypertension is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the Veteran's claim was received in 
October 1996, long before the enactment of the VCAA.

An additional letter dated in October 1996 told the Veteran 
that he should furnish information regarding recent treatment 
for any of his claimed disabilities.  It indicated that the 
best type of evidence would be from providers who had treated 
him since discharge.  He was advised that his service medical 
records had been requested and that if he had any such 
records in his possession, he should submit a copy.  

A July 1997 letter discussed the Veteran's claims for 
disability benefits based on Gulf War service.  It asked for 
evidence of medical treatment since his service in the Gulf 
War area.  He was also advised that he could submit non-
medical evidence such as reports of time lost from work, 
changes in his physical appearance and abilities, and changes 
in his mental or emotional attitude.  He was also told that 
he could submit lay statements.

A letter dated in May 2003 discussed the evidence necessary 
to support a claim of entitlement to service connection.  

A May 2004 letter listed the evidence of record and told the 
Veteran how VA would assist him in obtaining additional 
evidence.

An April 2008 letter listed the evidence of record and told 
the Veteran how VA would assist him in obtaining further 
relevant evidence.  It discussed the evidence necessary to 
support a claim of entitlement to service connection.  It 
advised the Veteran of the manner in which VA determines 
disability ratings and effective dates.  A January 2009 
letter provided similar information.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Appellant both before and after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  The Board finds that such examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who accurately recited the Veteran's history and 
provided an in depth examination of the claimed disability.  
Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in March 2009 the Veteran 
stated that he had no other information or evidence to submit 
and asked that his case be returned to the Board for further 
appellate consideration.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year following discharge from active 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2008).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records for the Veteran's first period of 
service are negative for any diagnosis, complaint, or 
abnormal finding pertaining to his cardiovascular system.  On 
discharge examination in September 1976, the Veteran's heart 
and vascular system were clinically normal.  His blood 
pressure was 144/86.  

A private medical record dated in June 1990 shows a blood 
pressure reading of 154/102.  The assessment included 
elevated blood pressure.  The Veteran was advised that his 
blood pressure should be rechecked in four weeks.  The 
private treatment records do not disclose that the Veteran 
underwent subsequent rechecks of his blood pressure.

On redeployment examination in April 1991, the Veteran's 
heart and vascular system were normal.  His blood pressure 
was 123/76.  At that time, he denied high or low blood 
pressure.  

Private medical records show that in November 1991, the 
Veteran's blood pressure was 128/88.  in December 1991, it 
was 126/90.  in March 1992, it was 124/80.  In October 1992, 
the Veteran's blood pressure was 124/82.  In February 1993 
the Veteran's blood pressure was 136/86.

On periodic physical examination in February 1995, the 
Veteran's heart and vascular system were clinically normal.  
His blood pressure was 150/110.  An assessment of 
hypertension was made.  At that time, the Veteran related a 
prior history of high blood pressure.  He was subsequently 
placed on physical profile due to his hypertension.

At his September 2003 hearing, the Veteran testified that he 
was told of hypertension during his time in the Gulf.  He 
stated that, prior to that time, he never had high blood 
pressure.  He indicated that during his time in active 
service and at subsequent visits to VA facilities he was 
repeatedly told that he had high blood pressure.  

On VA examination in May 2008, the Veteran's claims file was 
reviewed.  The examiner noted that recited various blood 
pressure readings beginning in September 1976, through 
September 2003.  He explained that the diagnosis of 
hypertension is not based on a single reading, but usually it 
was more of an average over time unless it met certain 
requirements such as 160 systolic or 100 diastolic for an 
immediate diagnosis.  He noted that even in such situations, 
the clinician must account for other factors, such as pain.  
He concluded that the Veteran did not appear to have a 
significantly elevated average blood pressure until 
approximately 1995.  The examiner noted that at that time, 
the Veteran under went medical screening in the Reserves, to 
include a Bruce protocol stress test evaluation and multiple 
EKGs.  The Veteran was unable to state when he began on blood 
pressure medication, but did indicate that he was told of 
elevated blood pressures as early as his initial period of 
service from 1974 to 1976.  He also related that his blood 
pressure was elevated during his period of deployment from 
1990 to 1991 and that he was told of elevated blood pressures 
between 1976 and 1991 when he was in the Reserves.  The 
examiner concluded that the Veteran did not have a clear 
diagnosis of hypertension prior to the initiation or 
completion of his second period of active service from 
December 1990 to May 1991.  He noted that during the time 
prior to the Veteran's second period of service, he could 
find only one notation of significantly elevated blood 
pressure of 144/86 in 1976.  He indicated that on discharge 
physical examination in April 1991 there was no mention of 
hypertension and the Veteran's blood pressure was 123/76.  He 
noted that the first significantly elevated blood pressure 
not caused by a separate medical condition appeared to be 
from February 1995.

In January 2009 the Veteran's claims file was forwarded to a 
VA physician to obtain an opinion regarding the etiology of 
the Veteran's hypertension.  The physician noted that he had 
reviewed the claims file, to include the report of the May 
2008 examination.  He indicated that a blood pressure reading 
in June 1987 was 132/80.  He noted that a blood pressure 
recorded in June 1990 was 154/102, during an outpatient visit 
for right ear lavage due to cerumen impaction.  He noted that 
while the provider recommend follow up in four weeks, the 
next subsequent blood pressure reading was from April 1991 
during the Veteran's discharge physical examination, at which 
the Veteran's blood pressure was 123/76.  He noted that the 
Veteran did not report hypertension at that time.  He related 
that private medical records revealed that in November 1991, 
six months after discharge, the Veteran's blood pressure was 
128/88.  Subsequent blood pressure readings were recited, to 
include readings of 124/80 in March 1992, 124/82 in October 
1992, 138/92 in February 1993, and 136/86 in March 1993.  He 
indicated that in February 1995 while undergoing medical 
screening in the Reserves, there was a blood pressure reading 
of 150/110 along with a Bruce protocol stress test and 
multiple EKGs, and that it was somewhere between February 
1995 and September 1995 that it was indicated that the 
Veteran took medication for high blood pressure.  He noted 
that such was the first indication that he could find that 
the Veteran was undergoing treatment for hypertension.  He 
stated that a diagnosis of hypertension could not be based on 
a single blood pressure reading, and that it usually was made 
on the average over time of multiple blood pressure readings 
unless one had a very elevated blood pressure reading of 
160/100, in which case a diagnosis of hypertension could be 
given.  He noted that even in such situations one needed to 
take into account the clinical situation, to include an 
individual presenting with pain, which was a known causative 
factor of an elevated blood pressure reading.  He concluded 
that, based on the available blood pressure readings, it did 
not appear that the Veteran met the criteria for a diagnosis 
of hypertension prior to his tour of duty from December 1990 
to May 1991.  He also concluded that the Veteran's tour of 
duty did not aggravate hypertension since his blood pressure 
was normal on discharge physician examination in April 1991 
and that blood pressures subsequently were also normal, to 
include those taken in November and December 1991.  He 
pointed out that there was no evidence of any treatment for 
hypertension until some time in 1995.

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection is 
not warranted for hypertension.  In this regard the Board 
notes that, despite a private medical record indicating a 
blood pressure reading of 154/102 in June 1990, two VA 
physicians concluded that a diagnosis of hypertension was not 
appropriate at that time in light of other normal blood 
pressure readings both before and after June 1990.  In fact, 
the VA physician who reviewed the Veteran's claims file in 
January 2009 pointed out that within six months of discharge 
in November 1991, the Veteran's blood pressure was 128/88, 
and that subsequent readings were also normal.  Both VA 
physicians pointed out that the first evidence of treatment 
for hypertension dated to 1995.  The January 2009 examiner 
also concluded that hypertension was not aggravated by the 
Veteran's second period of service.

Based upon the complete record, including the medical 
opinions, we conclude that hypertension did not pre-exist 
service.  We conclude that he was sound at entrance and 
presumed sound at entrance.  Since we conclude that 
hypertension did not pre-exist service, further discussion of 
the presumption of soundness is not needed:  This is a 
traditional "service connection" case. 

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis of hypertension, it does not 
contain reliable evidence which relates this disability to 
any injury or disease in service.  The Board finds that the 
negative record at service discharge and for years following 
service is more probative than the Veteran's more recent 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Board has considered the Veteran's statements and 
testimony regarding onset of high blood pressure.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of findings showing 
high blood pressure, as well as the Veteran's reports of 
symptoms, are in conflict with the normal clinical findings 
during service, the Veteran's specific denial of pertinent 
history during service, and normal clinical findings in the 
years following service.  Here, the Board is not presented 
with a mere absence of contemporaneous records.  Rather, the 
Board is presented with normal findings and the Veteran's 
specific denial of pertinent history on discharge in 1991.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence);  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  The Board 
also notes that the Veteran has made various assertions 
concerning the onset of hypertension, indicating on separate 
occasions that he was told of elevated blood pressures as 
early as his first period of service and at times since 1976, 
but stating during his hearing before the undersigned that he 
was told of hypertension during his second period of service 
and that he had not been told of hypertension prior to that 
time.  Such evidence also establishes that the Veteran has 
revised his history over time, making him an unreliable 
historian.  See Buchanan.  We conclude that the 
contemporaneous medical evidence and the medical opinions are 
more probative as to the onset of hypertension.  Furthermore, 
as noted by the VA examiners, isolated findings of an 
elevated blood pressure does not establish the presence of 
hypertension.

The Board has also considered the Veteran's statements 
concerning the etiology of his hypertension.  However, it 
finds that the Veteran is not competent to state whether his 
current hypertension is related to an injury to service.  See 
Jandreau (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of the current hypertension is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In summary, the evidence points to a post-service onset of 
the Veteran's hypertension.  There is a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within years of separation.  Furthermore, the 
separation examination disclosed that the Veteran's heart and 
vascular system were normal.  The Board finds the negative 
and silent record to be far more probative than the Veteran's 
remote, unsupported assertions.  Rather, the probative 
evidence establishes that the post-service diagnosis of 
hypertension is not related to service and was not aggravated 
thereby.  The Board has considered the record and the 
Veteran's assertions.  However, the most probative evidence 
consists of treatment records demonstrating onset after 
service discharge.  Absent reliable evidence relating this 
disability to service, the claim of entitlement to service 
connection must be denied.  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


